Citation Nr: 0915621	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-17 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the coccyx.

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1962 to April 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Boston, Massachusetts.

This appeal was previously before the Board in May 2008.  The 
Board remanded the claim in part so that the Veteran could be 
scheduled for a VA examination.  The case has been returned 
to the Board for further appellate consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim.

As noted above, in May 2008 the Board remanded the Veteran's 
claims in part for the Veteran to be scheduled for an 
additional VA examination.  The VA Jamaica Plain Campus 
notified the Huntington, West Virginia RO Appeals Remand and 
Rating Development Team that the Veteran cancelled an 
examination scheduled in September 2008 and did not report to 
the rescheduled examination in October 2008.  That RO 
contacted the VA facility on several occasions in an attempt 
to obtain copies of correspondence (such as letters) that 
were sent to the Veteran regarding the cancelled and no-show 
appointments.  A November 2008 email response directed it to 
get in touch with, presumably, the RO of original 
jurisdiction.  It does not appear that further attempts were 
made to determine whether the Veteran received any notice of 
his scheduled VA examinations.  

The Board notes that the Veteran presumably received notice 
of the first examination as he cancelled it.  In addition, 
the January 2009 supplemental statement of the case advised 
the Veteran that the RO received notice that he failed to 
report for the scheduled examination.  The Veteran did not 
respond.

However, as the Veteran's representative noted, the VA 
medical facility did not provide documentation and therefore, 
it is unclear whether the Veteran received adequate notice to 
report for the VA examination in October 2008.  Thus, the 
Board finds that the Veteran should be scheduled for an 
additional examination, with appropriate notice given, to 
determine whether the Veteran currently has any residuals of 
a coccygeal injury and/or a thoracic spine injury that is 
related to service, to include as a result of parachute 
jumps.  A copy of the letter notifying the Veteran of the 
date, time and place to report should be placed in the claims 
file.  If the Veteran again fails to report and the notice 
letter is once again unavailable, then the RO should contact 
the Veteran to ascertain whether he was notified of the 
appointment and if so, the reason for his failure to report.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his coccyx 
or mid back conditions since May 2003.  
After securing the necessary release, any 
relevant records identified should be 
requested.

2.  The Veteran should be afforded a VA 
spine examination by an orthopedic 
specialist.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays, should be conducted and 
the results reported in detail.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
the Veteran currently suffers from any 
disability of the coccyx or thoracic 
spine and if so, whether such is more 
likely, less likely, or at least as 
likely as not related to the Veteran's 
service, to include parachute jumps.  The 
examiner should provide a rationale for 
his conclusion, to include whether 
any of the current objective tests 
reflect evidence of old 
injuries/fractures to the coccyx and/or 
thoracic spine.

3.  Obtain a copy of the examination 
notice letter provided to the Veteran 
regarding the date and time of the 
scheduled examination.  If the Veteran 
again fails to report for the 
examination, and the notice letter is 
again unavailable, then the RO/AMC 
should contact the Veteran to ascertain 
whether he was notified of the 
appointment and if so, the reason for 
his failure to report.  

4.  Thereafter, after any additional 
development deemed necessary is 
accomplished, the claims should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the Veteran 
and his representative should be issued 
a supplemental statement of the case 
and given an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




